Citation Nr: 1610697	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-41 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a low back disability (claimed as low back strain and back spasms), to include as secondary to a service-connected left knee disability, and if so, whether service connection is warranted for the claimed disorder.

2.  Entitlement to service connection for 5th metacarpal fracture of the right hand to include as secondary to a service-connected left knee disability.

3.  Entitlement to an increased disability rating in excess of 30 percent for degenerative joint disease of the left knee with limitation of motion.

4.  Entitlement to an increased disability rating in excess of 10 percent for lateral meniscectomy of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1977.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) St. Louis, Missouri and rating decisions dated in January 2010 and March 2010 by the VA RO in New Orleans, Louisiana.

The Board remanded these issues in November 2014 for a video conference hearing.  The Veteran testified during a video conference hearing before the undersigned Veterans Law Judge in October 2015.  A transcript is of record.

The issues of entitlement to service connection for a back disorder and residuals of 5th metacarpal fracture of the right hand and an increased rating for his left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A rating decision dated in May 1995 denied the Veteran's service connection claim for a back disorder and the Veteran did not submit a notice of disagreement with such decision.  

2.  Evidence associated with the claims file since the May 1995 rating decision in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The May 1995 rating decision that denied the Veteran's claim of entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The evidence received subsequent to the May 1995 rating decision is new and material and the claim of entitlement to service connection for a back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a) and (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).   For reasons explained in detail below, the Veteran's claim of entitlement to service connection for a back disorder is found to be reopened by way of the submission of new and material evidence.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 



II.  Criteria and Analysis for Claim to Reopen

The Veteran originally filed a service connection claim for a back disorder in October 1977.  A rating decision dated in February 1978 denied the Veteran's claim on the basis that the pulled back muscle in service was an acute and transitory condition with no residual disability.  The Veteran did not submit a notice of disagreement with the February 1978 rating decision.  The Veteran filed another service connection claim for a back disorder in November 1993.  A rating decision dated in September 1994 denied service connection for the Veteran's back disorder as the evidence did not show treatment for or diagnosis of a chronic back condition during service and there was evidence that the Veteran sustained a lower back strain in motor vehicle accidents in July 1993 and August 1993.  Unfortunately, the Veteran did not receive notice of this decision as it was not sent to the most recent address of record.  In April 1995, the Veteran requested that his service connection claim for a back condition be reopened as he is now experiencing trouble with it.  A May 1995 decision determined that his service connection claim for a back disorder is not well grounded as the Veteran did not cite to any treatment.  The relevant evidence of record at the time of the May 1995 decision consisted of service treatment records, VA treatment records, private treatment records, and lay statements from the Veteran.  The Veteran did not submit a notice of disagreement to the May 1995 decision.  Therefore, such rating decision is final based on the evidence then of record. 

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014).  "New" evidence means existing evidence not previously submitted to the VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The RO received the Veteran's service connection claim for a back disorder secondary to his service-connected left knee disability in February 2010.  The relevant evidence of record received since the May 1995 rating decision includes VA treatment records and lay statements from the Veteran.  The evidence received since the May 1995 decision is new in that it was not of record at the time of the decision.  A VA treatment record dated in January 2011 shows that the Veteran's orthopedist determined that the Veteran's knee pain could be causing a change in gait and thereby causing some of his back issues.  This medical evidence is material as it is neither cumulative nor redundant of the evidence of record in May 1995 and it raises a reasonable possibility of substantiating the Veteran's claim by addressing a missing element of the claim, i.e., that the Veteran's current back disorder is secondary to his service-connected left knee disability.  

Based on the foregoing, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Such evidence is so significant that it must now be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for a back disorder is reopened.  




ORDER

New and material evidence having been received; the claim of entitlement to service connection for a back disorder is reopened, and the appeal is granted to that extent only.


REMAND

With respect to the Veteran's service connection claim for a back disorder, the Veteran was provided with a VA examination in March 2011.  The VA examiner determined that the Veteran's current degenerative spurring of the lumbar spine with degenerative joint disease of sacroiliac joints is not caused by or the result of the in service left knee injury and service connection.  The examiner did not address whether the Veteran's current low back disorder was aggravated by the Veteran's service-connected left knee disorder.  Furthermore, the evidence of record shows that the Veteran sought treatment for a pulled muscle of the back during service and the evidence indicates that he has experienced recurring back pain since discharge from service.  Thus, the Veteran should also be provided with a medical opinion with respect to whether any current low back disorder is etiologically related to active military service. 

Regarding the Veteran's increased rating claims for degenerative joint disease of the left knee with limitation of motion and lateral meniscectomy of the left knee, the Veteran asserted that his left knee disabilities have increased in severity since the most recent VA examination in April 2015.  He noted that since approximately June 2015 he has sought treatment for swelling of the left knee.  A new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Therefore, the Veteran should be provided with another VA examination to determine the current severity of his degenerative joint disease with limitation of motion and lateral meniscectomy of the left knee.

Concerning the Veteran's service connection claim for 5th metacarpal fracture of the right hand, pertinent VA treatment records were associated with the claims file after the June 2012 statement of the case.  Thus, a remand is necessary to provide the RO an opportunity to review and consider all of the evidence associated with claims file and readjudicate the Veteran's claim through a supplemental statement of the case. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and the consent to obtain any outstanding VA and/or private treatment records with respect to his claims on appeal.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not been associated with the Veteran's VA claims folder.

2. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination to determine the current severity of his service-connected degenerative joint disease with limitation of motion and lateral meniscectomy of the left knee.  The claims file, including a copy of this remand must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.

In addition to any other information provided pursuant to the VA rating criteria, the examiner should conduct complete range of motion studies of the left knee, with specific citation to flexion and extension, and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  The examiner should also address whether the left knee disability is characterized by recurrent subluxation or lateral instability.  

3. After obtaining and associating with the claims file any outstanding evidence, schedule a VA examination to evaluate the Veteran's service connection claim for a back disorder.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and provide an opinion with respect to the following questions:

a. Whether it is at least as likely as not (i.e., a 50 percent or more probability) any current back disorder found on examination or in the claims file is caused by or related at least in part to the Veteran's active military service to include the documented treatment for a pulled muscle of the back during service.

The examiner should provide an explanation for all conclusions reached.  As part of his or her rationale, the examiner is asked to discuss the evidence of recurrent symptoms of back pain since active military service.

b. If the answer to question (a) is negative, then whether any current back disorder found on examination or in the claims file is at least as not (i.e., a fifty percent or greater probability) caused by or aggravated (chronically worsened) by the Veteran's service-connected left knee disabilities to include as due to any altered gait. 

The examiner should provide an explanation for all conclusions reached.  As part of his or her explanation, the examiner must address the VA treatment record dated in January 2011 that shows the Veteran's orthopedist determined the Veteran's knee pain could be causing a change in gait and thereby causing some of his back issues.

4. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


